Title: To John Adams from Elbridge Gerry, 24 November 1798
From: Gerry, Elbridge
To: Adams, John



Dear Sir
Boston 24th Novr 1798

Having transmitted to Mr Pickering, additional documents, numbered from 36 to 50 inclusively, you will probably peruse them.
The first, contained a copy of a motion, I made to the other Envoys; to put an end, as early as the 21st of October 1797, to the disgraceful communications of X & Y. at the bottom of the original, is a note in the handwriting of General Pinckney, which shews, that it was intended to have been delivered on that day; & which is inserted in my letter to the Secretary, accompanying these documents.—the last number, is a copy of a Letter from Mr Bourne, Consul at Amsterdam; shewing the falsity of a publication, of his friend in this state, respecting intelligence said to have come from me. and the other numbers contain the messages, notes, & letter, between Mr Tallyrand & myself, respecting my application for passports &c for the Voyage home.
By this days post, I send to Mr Pickering the original letters, & notes, written to me by the french minister; of which copies had been enclosed by me to the former. the letters are numbered in my dispatches, 3, 6, 8, 11, 14, 16, 19, 21, 23, 25, 27, & 47. the notes 43, 44, & 46. the Secretary did not request the originals, before the 7th instant. his letter I recd on the 15th, & immediately employed a young gentleman, to take copies of them, in my house; in order to be authenticated by a notary. this step was necessary, to guard against accidents.
The Secretary has not rectified the errors; pointed out in a letter which I had the honor to write you; in his answer to the address of Prince Edward County, I think was, of Virginia.
I have the honor to be, Dr Sir, / with perfect respect & attachment / your most obedt servt

E Gerry